PER CURIAM:
Gregory George Rutledge appeals the district court’s order denying his motion to terminate his supervised release judgement under 18 U.S.C. § 3583(e)(1) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rutledge, No. 1:04-cr00321-LMB-1 (E.D.Va: filed Aug. 12 & entered Aug. 13, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED,